\\\\

Htt 
UC}' 3 mm

Cierk 115 D|-_tn.
’ ‘ ~ 3 Ct and
B”"*42 U.S.C. § 405(g) against the
Commissioner of Social Security. Accordingly, it is

ORDERED that the Commissioner of Social Security is substituted as the proper party-
defendant; and it is

FURTHER ORDERED that the Clerk shall open this civil action as brought only against
the Commissioner of Social Security and randomly assign it to a district judge for further
proceedings A separate Order granting plaintiffs motion to proceed z`n_forma pauperis will

issue contemporaneously

  

l

United ates istrict Judge

‘Y”`L/'

)_z_“, 2010

 

Date: October